NOT DESIGNATED FOR PUBLICATION

                           STATE OF LOUISIANA


                              COURT OF APPEAL


                                FIRST CIRCUIT


                                 2021 CW 1605


                     CHARLIE A. CAMPBELL KELLY


                                     VERSUS


    LOUISIANA DEPARTMENT OF VETERANS AFFAIRS AND
      DAVID LACERTE, IN HIS CAPACITY AS SECRETARY

                                       Judgment Rendered:      SEP 1 4 2022



    On Application for Supervisory Writs from the 19th Judicial District Court
                     In and for the Parish of East Baton Rouge
                                 State of Louisiana
                              Trial Court No. 63 2, 03 1
                   Honorable Donald R. Johnson, Judge Presiding




Douglas A. Littlejohn                         Attorney for Plaintiff/Respondent,
Baton Rouge, Louisiana                        Charlie A. Campbell Kelly

Jeff Landry                                   Attorneys for Defendants/ Relators,

Attorney General                              State of Louisiana, through the
Jeannie C. Prudhomme                          Department of Veterans Affairs, and
Matthew Roth                                  David LaCerte
Assistant Attorneys General
Baton Rouge, Louisiana




          BEFORE: WHIPPLE, CJ., CHUTZ, AND PENZATO, JJ.
PENZATO, J.

      In this supervisory writ application, defendants, the State of Louisiana,

through the Department of Veterans Affairs, and David LaCerte ( collectively,


 defendants"),    seek review of the trial court' s denial of their Motion for Summary

Judgment concerning a claim asserted by plaintiff, Charlie A. Campbell Kelly

  plaintiff'),   under the Louisiana Whistleblower Act (" LWA") - La. R.S. 23: 967 -


as well as a claim of intentional infliction of emotional distress.   For the following

reasons, we reverse the trial court' s October 22, 2021 judgment, render summary

judgment in defendants' favor, and dismiss plaintiff' s claims against defendants


with prejudice.



                      FACTS AND PROCEDURAL HISTORY


       In October 2011,      plaintiff was hired by the Louisiana Department of

Veterans Affairs (" LDVA")      as the Long Term Health Care Administrator for the

Southeast Louisiana War Veterans Home (" LDVH"           or "   the Home"),   a long-term

care nursing facility in Reserve, Louisiana.      At the time, plaintiff' s supervisors


were David LaCerte (" LaCerte"),      LDVA Secretary, and Kevin Butler (" Butler"),

LDVA Deputy Assistant Secretary. As administrator of the facility, plaintiff had

general "
            administrative authority and responsibility for the direction, control, and

management of all activities within [ the Home]."


       In an April 9, 2013 " Improvement Letter," Butler noted to plaintiff that "[ i] t


is apparent that you have dysfunctional and counterproductive relationships with a


number of key members of your staff[,]" that due to plaintiff' s inability to

communicate with her human resources staff, the Home had " the largest number of


vacant positions of all the LDVA facilities[,]" that plaintiff did not have proper


authorization for various travel expenditures, that she has failed to complete the


required annual ethics training, and that she, generally, is not properly using the

resources available to her to successfully manage the Home. Butler specifically
                                            2
stated he " expect[ ed] to see a marked improvement in your job performance and


professional relationships as noted in this letter[,]" but further stated such a letter


was not to be considered disciplinary action.

         Despite the expectations noted in the April 9, 2013 " Improvement Letter,"


plaintiff was terminated from her position with LDVA on July                     19,    2013.


According to a letter signed by LaCerte and hand delivered to plaintiff, she was

terminated due to her poor performance, including but not limited to failing to

improve staffing levels at the Home, improper activity related to patient safety,

lack of communication with residents,            their family members,    and community


stakeholders, implementing unnecessary restraints on patients'         access to hygiene


supplies, poor supervision of subordinates, lack of professional decision making,

using LDVA funds on expenditures for which she had no approval,                        and   an




apparent ethics violation of La. R.S. 42: 1113 by granting LDVA hospice contracts

to a service in which plaintiff' s mother held a substantial interest.


         On July 18, 2014, plaintiff filed a Petition for Damages ("     Petition")    against



defendants,    claiming that she was terminated in violation of " Louisiana' s           anti -


reprisal law, [ La. R.S.] 23: 967."   Plaintiff further contended that the defendants'


conduct " was    extreme,   outrageous,   sudden, and unexpected, and constituted the


tort of intentional infliction of emotional distress[.]"


         On July 22,   2021,   defendants filed the underlying Motion for Summary

Judgment arguing, in general, that "[ p] laintiff' s claims of whistleblower retaliation

and intentional infliction of emotional distress fall far short of establishing a prima

facie case."    Defendants contended plaintiff could not show actual violations of


state law or that she " ever even blew a whistle."          Further, defendants argued


plaintiff' s claims for intentional infliction of emotional distress lacked support, and


were "   easily refuted by a breadth of Louisiana [j]urisprudence."      In support of their




                                             3
motion,       defendants submitted plaintiff' s deposition and the affidavit of Dustin


Guy, Deputy Chief of Staff of LDVA, to which was attached contents of plaintiff's

personnel file.


       Plaintiff opposed the motion, arguing that there existed genuine issues of

material fact in dispute, precluding summary disposition of this matter.                  She further


argued        that "   the   totality    of   plaintiffs   testimony,   pleadings,   responses     to



discovery[,]      and exhibits all show that she can meet her jurisprudential burden at


trial by establishing the prima facie elements of [La. R.S.]                23: 967." (    Emphasis


added.)        In opposition to the motion, plaintiff submitted her deposition; her


Responses to Defendants'                Interrogatories, Request for Admission of Facts and


Request for Production of Documents; and a July 3, 2013 e- mail from plaintiff to

Butler.       LaCerte was copied on the e- mail, and forwarded it to Robert Hayes and


Guy.

       The matter came for hearing on October 4, 2021 and, after taking the matter

under advisement, on October 22, 2021, the trial court issued Written Reasons for


Judgment and a judgment denying defendants' Motion for Summary Judgment.

Following timely Notice of Intent to Apply for Supervisory Writs, as well as the

setting of a return date by the trial court, defendants timely sought supervisory

review of the trial court' s October 22, 2021 judgment.'


                                   ASSIGNMENTS OF ERROR


       Defendants contend the trial court committed error:


         1.    By denying their Motion for Summary Judgment regarding
       plaintiffs LWA claim;

       2.      By denying their Motion for Summary Judgment regarding
       plaintiff s claim of intentional infliction of emotional distress; and

       3. By relying on and adopting verbatim plaintiffs Proposed Findings
       of Fact and Conclusions of Law, which included " facts" that were not




 Pursuant to the requirements of La. C. C. P. art. 966( H),      a Notice of Briefing Schedule was
issued to the parties on April 25, 2022.
                                                     4
      established in plaintiff' s Opposition,       and by relying on plaintiff' s
       Exhibit D," which was also not submitted with her Opposition.


                               LAW AND DISCUSSION



Motions for Summary Judgment
      After an opportunity for adequate discovery, a motion for summary

judgment shall be granted if the motion, memorandum, and supporting documents

show that there is no genuine issue as to material fact and that the mover is entitled


to judgment as a matter of law. La. C. C. P. art. 966( A)(3).       The summary judgment

procedure is favored and designed to secure the just, speedy, and inexpensive


determination of every action.    La. C. C. P. art. 966( A)(2).


      The    burden   of proof is     on     the   mover.   La.     C. C. P.   art.   966( D)( 1).


Nevertheless, if the mover will not bear the burden of proof at trial on the issue that


is before the court on the motion, the mover' s burden does not require him to


negate all essential elements of the adverse party' s claim,             action,      or defense.


Rather, the mover must point out to the court that there is an absence of factual


support for one or more elements essential to the adverse party' s claim, action, or

defense.   Thereafter, the adverse party must produce factual support sufficient to

establish the existence of a genuine issue of material fact or that the mover is not


entitled to judgment as a matter of law. La. C. C. P. art. 966( D)( 1).        If, however, the


mover fails in his burden to show an absence of factual support for one or more of


the elements of the adverse party' s claim, the burden never shifts to the adverse

party, and the mover is not entitled to summary judgment. Durand v.                     Graham,


2019- 1312 ( La. App. 1st Cir. 6/ 12/ 20),   306 So. 3d 437, 440.


      In determining whether summary judgment is appropriate, appellate courts

review evidence de novo under the same criteria that govern the trial court' s


determination of whether summary judgment is appropriate. Reynolds v. Bordelon,

2014- 2371 ( La. 6/ 30/ 15),   172 So. 3d 607, 610.         Because it is the applicable


                                               5
substantive law that determines materiality, whether a particular fact in dispute is

material can be seen only in light of the substantive law applicable to the case.

Durand, 306 So. 3d at 440.


Improper Consideration ofSummary Judgment Evidence

      In   their   third   assignment   of   error,    defendants   argue   the   trial   court




impermissibly relied on and adopted verbatim plaintiff' s proposed Findings of Fact

and Conclusions of Law, which included " facts" that were not established in


plaintiff's Opposition, and by relying on "         Exhibit D," a document not submitted


with her Opposition, prohibiting defendants the opportunity to object.                Though


identified last, we will address this assignment of error first, as it relates to the


evidence presented on motions for summary judgment.

      Following the October 4, 2021 hearing on defendants' motion, the trial court

instructed both defendants and plaintiff to submit proposed findings of fact and


conclusions of law.    Plaintiff' s submission included the following sentence: "          The


Office of Inspector General did conduct an investigation of LDVA and issued a


finding of fact to the public [ o] n January 29, 2016 stating that then Secretary David

LaCerte `...   engaged in questionable organizational, hiring, and pay practices that

appear to have contributed to an environment of little accountability."'           In support


of this statement, plaintiff cited " Exhibit D,"        Report Highlights, Department of

Veterans Affairs, Joint Investigation issued by the Louisiana Legislative Auditor

and the Office of the Inspector General, dated January 27, 2016. This document

was attached to plaintiff's Proposed Findings of Fact, yet was not submitted with


plaintiff' s opposition memorandum to defendants' motion for summary judgment.

The report' s notation and inclusion in plaintiff's Proposed Findings of Fact and


attachment thereto was its first appearance as a supporting attachment.




                                              lei
       The only documents that may be filed in support of or in opposition to the

motion for summary judgment are pleadings, memoranda, affidavits, depositions,

answers to interrogatories,        certified    medical   records,   written   stipulations,   and




admissions.      La. C. C. P.    art.   966( A)(4).   Comment ( C) to Article 966( A)(4)


specifically notes the list of documents that may be filed in support of or in

opposition to a motion for summary judgment is "           exclusive."   Additionally, Article

966( D)( 2)   states the trial    court "    may consider only those documents filed in

support of or in opposition to the motion for summary judgment and shall consider

any documents to which no objection is made. Any objection to a document shall

be raised in a timely filed opposition or reply memorandum.                     The court shall


consider all objections prior to rendering judgment. The court shall specifically

state on the record or in writing which documents, if any, it held to be inadmissible

or declined to consider."         By considering "     Exhibit D," the trial court deprived


defendants the opportunity to object in a reply memorandum, as required by

Article 966( D)( 2), to an exhibit that is not within the exclusive list of documents


which may be filed in support of or in opposition to a motion for summary

judgment. See La. C. C. P. art. 966( A)(4).


       Although the trial court erred in considering and noting Exhibit D in its

Conclusions of Law, given the de novo standard of review used by appellate courts

in reviewing motions for summary judgment, in our review, this court will only

consider the documents actually filed in support of or in opposition to defendants'

Motion for Summary Judgment.                See Alvin Fairburn & Associates, LLC v. Harris,


2020- 1290, 2020- 1291 (    La. App. 1st Cir. 10/ 18/ 21),       2021 WL 4843584,          at *   4.


Accordingly, consideration will not be given to plaintiff's Exhibit D referenced

above.




                                                  7
L WA Claim


      Defendants' first assignment of error challenges the trial court' s denial of


their Motion for Summary Judgment, arguing plaintiff has not submitted any

evidence showing she can carry her burden of establishing a prima facie case under

the LWA.


      The LWA, La. R.S. 23: 967, provides in pertinent part:


      A. An employer shall not take reprisal against an employee who in
      good faith, and after advising the employer of the violation of law:

                1)   Discloses or threatens to disclose a workplace act or
               practice that is in violation of state law.


                2) Provides information to or testifies before any public
               body conducting an investigation, hearing, or inquiry into
               any violation of law.

                3) Objects to or refuses to participate in an employment
               act or practice that is in violation of law.


      B. An employee may commence a civil action in a district court where
      the violation occurred against any employer who engages in a practice
      prohibited by Subsection A of this Section. If the court finds the
      provisions of Subsection A of this Section have been violated, the
      plaintiff may recover from the employer damages, reasonable attorney
      fees, and court costs.


The LWA protects employees against reprisal from employers for reporting or

refusing to participate in illegal work practices.              Derbonne   v. State Police


Commission, 2019- 1455 (       La. App.   1st Cir. 10/ 14/ 20), 314 So. 3d 861, 870, writ


denied, 2020- 01323 ( La. 2/ 17/ 21),     310 So. 3d 1152.      The statute targets serious


employer conduct that violates the law.             Causey v.   Winn- Dixie Logistics, Inc.,


2015- 0813 (   La. App. 1st Cir. 12/ 23/ 15),   186 So. 3d 185, 187, writ not considered,


2016- 0167 ( La. 3/ 24/ 16),    190 So. 3d 1187.       To prevail under the statute, the


plaintiff must establish an actual violation of state law; a good faith belief that a


violation occurred is insufficient.    Id; see also Hale v. Touro Infirmary, 2004- 0003

La. App. 4th Cir. 11/ 3/ 04), 886 So.2d 1210, 1215 ( the LWA provides a remedy to


                                                1
employees for employers whose practices are in actual violation of the law, "         and




not simply practices disagreed with or found distasteful by the employee.").

         In addition, the plaintiff must establish that the employer, not simply its

employees, violated state law. See Richardson v. Axion Logistics, L.L. C., 780 F. 3d


304, 306 ( 5th Cir. 2015); see also Dillon v. Lakeview Regional Medical Center


Auxiliary, Inc., 2011- 1878 ( La. App. 1st Cir. 6/ 13/ 12),   2012 WL 2154346, at * 5 &


n. 8 ( unpublished), writ denied, 2012- 1618 ( La. 10/ 26/ 12), 99 So. 3d 651 ( observing


that "   it could be concluded that the employer must be the actor who violated the


law, in order for there to be a cause of action under" La. R.S. 23: 967, and that


 there is no indication in the provisions of [La.]   R.S. 23: 967, in referencing an ` act

or practice' of the employer, that such would encompass unauthorized acts of its


employees").




         Thus, to defeat defendants' Motion for Summary Judgment as to her LWA

claim, plaintiff must demonstrate that a genuine issue of material fact exists that:


 1)   defendants violated Louisiana law through a prohibited workplace practice; ( 2)


she advised defendants of the violation; ( 3) she then disclosed or threatened to


disclose the prohibited practice or objected to or refused to participate in the

prohibited practice; and ( 4) she was terminated as a result of the threat to disclose


or because of the disclosure of the prohibited practice or her objection to or refusal


to participate in the prohibited practice. See Melancon v.          Town of Amite City,

2018- 0442, 2018- 0443 ( La. App. 1st Cir. 9/ 24/ 18),   261 So. 3d 7, 10.


         In support of their motion for summary judgment,            defendants cite the


following portions of plaintiff' s deposition:

         Q:    Was it your understanding at that time that all or some of these
         discrepancies were a violation of State law?


         A:    I don' t know the law, so I assume some of them had to have
         been, but I' m not a lawyer,     so that' s why I reported it to my
         supervisor.



                                             9
      Q:    At any point did you ever provide information to or testify
      before any public body conducting an investigation, hearing[,] or
      inquiry into any violation of State law?

      A:    Not that I recall....


      Q:   Did you ever send a report or complaint to any public body
      conducting an investigation, hearing[,] or inquiry?

      A:    No, not that I recall.


      Q:    Did you ever report any of these perceived violations to any
      media outlets?




      Defendants contend this testimony establishes an absence of factual support

that plaintiff will be able to prove that defendants violated Louisiana law,           she



advised defendants of an actual state law violation,         and   she   made   an   actual




disclosure to any outside entity,      agency,   or public body.    Defendants further


contend that it is not possible that LDVA retaliated against plaintiff for a


disclosure, or threatened disclosure, it had no knowledge or awareness of.


      In opposition, plaintiff contends that she articulated and identified violations


of state law in her responses to defendants' formal discovery requests.         She cites


her following response to defendants' interrogatory regarding her allegation of

 Veteran Abuse and Neglect by LDVH employees":

      RESPONSE TO INTERROGATORY NO. 9:

      Upon information and belief, [ Kelly]      noted the following conduct in
      support of her allegations:

             1.   October 2011 —     Failure to properly care Veteran 334
            by Yvette Joseph;
            2. October 2011 — Failureto properly care Veterans 0497
            and 0441 by Bertha Joseph;
            3. December 2011 — Failure       to properly care of patient by
            Tracey Cook.




                                            10
In other discovery responses, plaintiff identified the following conduct:

       1)   purchases from the Recreation Fund that were suspicious with
            checks written directly to the Activity Director for large amounts
            without receipts;


       2) 6. 5gs given       with    insufficient verification of employment;             an


            application that the signature was completely differently than any
            signature we had on file; the contact person on employee reference
            checks were now current employees that did not list that place of
            employment      on their application;         and,    applications completely
            missing from files.       Additional findings included, but were not
            limited   to,   nurses    and/ or   other     staff   members     promoted     to
            administrative nurse positions or higher paid positions, but then
            found to be demoted and still retain the same salary;

       3) an employee who served as a direct care worker had lied on her
            employment       application    regarding       any    criminal    offenses    or

            convictions. The employee' s criminal background check reflected
            that she had a charge of aggravated battery with a dangerous
            weapon;




       4) discrepancies       between      what    was     being    reported   by     several

            employees and the time actually worked;
       5) the Activities Department was engaged in fraudulent conduct with
            the respect to the utilization of vendor information in connection
            with the entertainment for patients at the facility;
       6)   unethical
                        hiring practices including without limitation, the
            restricted circulation of available positions at the facility and
            preferential consideration and treatment for applicants of family
            members.




Furthermore, citing a specific portion of her deposition testimony, plaintiff claims

she informed her supervisors of these alleged violations of state law:


      Q:                What discrepancies can you recall about Ms. Sonya
                       Aucoin' s department?

      A:               Ms. Aucoin' s activities, she would go into the resident
                        funds and get money addressed to her without receipts,
                        so I questioned that. Her timecard, same with the hour
                        calculations[,]    were    off.    Vacation    time    with   Sonya
                        Aucoin, she had exceeded the amount of days she was
                        allowed to take through the year and I questioned that.
                        That' s about all I can recall at the moment.

      Q:                And you brought this up with her?
      A:                I brought it up with her and I brought it up with my
                        supervisor.



      Q:                That being Kevin Butler?

                                                  11
      A:            Correct, and the HR Director, Brad and DVA.

      Q:           Who is that?

      A:           Dustin Guy.
      Q:           What was their response?

      A:           It seems like as far as Sonya went with the vacation days,
                   Kevin told me to overlook it, basically to let her have the
                   days off. The calculations I was told to give to Brad
                   Lemoine who is the auditor, which I did, and I also let
                   David    LaCerte    know       that    I    had     given     him    the
                   calculations for payroll. And her employment file, her
                   pay grade, the way it increased it looked very suspicious,
                    so I gave it to Brad Lemoine.

      Q:           What do you mean it looked suspicious?

      A:            She went from making close to $ 10 an hour to close to
                     20 -something in a short period of time. I think it was 10
                   when she started, but don' t quote me on the 10. It was
                    like a big difference.
Additionally, plaintiff claims she informed the Office of the Inspector General of

the existence of workplace acts or practices at the Home allegedly in violation of

Louisiana law:


      Q:            Okay. Now earlier I think you had testified, if I' m not
                   mistaken, that you had made a report to the Office of the
                    Inspector   General      regarding    the       activities   that   you


                    witnessed at the facility that you believe were violations
                    of State law; is that correct?

      A:            Yes.


      Q:            Okay. Were those the same activities that you listed in
                    your lawsuit against the department, substantially?
      A:            Yes.


      Q:            Do you know whether or not an investigation ever took
                    place by the Inspector General?
      A:            Not while I was there. I know Brad — I had also — Brad
                    Lemoine     was   our    auditor     and    I    had   provided     the

                    information to him also, but the Inspector General, no,
                    not since I left. Maybe it has.

      Plaintiff argues that the above discovery responses and deposition testimony

create genuine issues of material fact as to whether defendants violated state law

and whether she took steps to report the violations to third parties.




                                             12
      Based upon our de novo review of the summary judgment evidence, we find

plaintiff failed to provide sufficient information from which we can determine


which, if any, of the above -identified conduct violated Louisiana law, rather than

company policies and/ or Civil Service guidelines.         Moreover, plaintiff does not


name LaCerte, the LDVA, or defendants in general as the ones committing these

alleged violations; rather, each of her claims are pointed to co-workers and/ or her


subordinates at the Home.       Thus, we find that with regard to any of the above

identified conduct, plaintiff failed to establish that she will be able to meet her


burden of proof at a trial on the merits, i.e., that defendants violated Louisiana law


through a prohibited workplace practice.         Accordingly, as to the requirement that

defendants violated Louisiana law through a workplace practice and that plaintiff


advised defendants of said violation, plaintiff fails to satisfy these requirements of

her LWA claim.        There is also no evidence of a threat to disclose to outside


authorities.   While plaintiff contends her July 3, 2013 e- mail contains such a threat,

our review of the e- mail indicates it does not.


      Moreover, there is no evidence that plaintiff was terminated as a result of the


threat to disclose or because of the disclosure of any prohibited practice.       In her


deposition, plaintiff testified that she made an anonymous report to the Louisiana


Office of the Inspector General.      However, she specifically testified that she did

not recall when she sent the letter, other that it was sent in 2013, as she did not


send it by certified mail because she "   didn' t want to be tracked." Further, plaintiff


testified she did not keep a copy of the letter, that she did not name LaCerte or any

of her supervisors in the letter, and that it addressed the questionable transactions


and activities occurring at the Home she " felt were illegal."     An essential element


of an LWA claim is disclosure to "     outside authorities,"   Mabry v. Andrus, 45, 135

 La. App. 2nd Cir. 4/ 14/ 10),   34 So. 3d 1075, 1079, writ denied, 2010- 1368 ( La.



                                            13
9/ 24/ 10),   45 So. 3d 1079, and plaintiff has produced no evidence showing that the

letter disclosed an alleged violation of state law, when it was sent to the Office of

the Inspector General, or that the alleged retaliation from defendants occurred after

she sent the letter. Further, plaintiff provided no evidence to show that defendants


knew of this alleged anonymous letter and, as argued by defendants, "                 since the



letter was sent anonymously, there was no reason for [               defendants] to retaliate


against [ plaintiff] because the identity of the sender would have been unknown to

everyone, including [ defendants]." Finally, plaintiff has not identified any instance

in which she was asked or instructed but refused to participate in an employment


act or practice that was in violation of state law.


        For these reasons, we find the plaintiff has not identified a genuine issue of


material fact or that defendants are otherwise not entitled to judgment as a matter


of law concerning her LWA claim.

Intentional Infliction ofEmotional Distress Claim

        In their second assignment of error, defendants contend the trial court erred


in denying their Motion for Summary Judgment concerning plaintiff' s claim of

intentional infliction of emotional             distress, especially as plaintiff offered no


argument or evidence in support thereof.'


        In order to recover for intentional infliction of emotional distress, a plaintiff


must establish: (    1) that the conduct of the defendant was extreme and outrageous;


 2) that the emotional distress suffered by the plaintiff was severe; and ( 3) that the

defendant desired to inflict severe emotional distress or knew that severe emotional


distress would be certain or substantially certain to result from his conduct.            White


v. Monsanto Co., 585 So. 2d 1205,               1209 ( La. 1991).   The conduct must be so


outrageous in character and so extreme in degree as to go beyond all possible


2 We note that plaintiff presented no evidence or argument in her Opposition, either to the trial
court or with this court, to defendants' Motion for Summary Judgment regarding her claim for
intentional infliction of emotional distress.
                                                  14
bounds of decency and to be regarded as atrocious and utterly intolerable in a

civilized community.        Id.    Disciplinary action and conflict in a pressure -packed

workplace    environment,         although calculated to cause some degree of mental


anguish, is not ordinarily actionable. Id. at 1210.          Recognition of a cause of action


for intentional infliction of emotional distress in a workplace environment has


usually been limited to cases involving a pattern of deliberate, repeated harassment

over a period of time. Id.         The actions of the disciplinary review, the assigning of

difficult tasks, and the reassigning of employees to more stressful positions in and

of themselves do not rise to the level of outrageous conduct under White. Northern


v. State, ex rel. Louisiana Dept. ofRevenue, 2015- 0226 ( La. App. 1st Cir. 11/ 6/ 15),

2015 WL 6839998,           at *   6(   unpublished).     Additionally,    mere insults, threats,


annoyances,       petty oppressions,      or other trivialities    are not   enough     to   trigger


liability; rather, persons must necessarily be expected to be hardened to a certain

amount of rough language, and to occasional acts that are definitely inconsiderate

and unkind. Perrone v. Rogers, 2017- 0509 ( La. App. 1st Cir. 12/ 18/ 17),              234 So. 3d


153, 158, writ denied, 2018- 0101 ( La. 3/ 2/ 18), 269 So. 3d 709.


      When questioned in her deposition about her claims of intentional infliction


of emotional distress, plaintiff states defendants "         fired [ her] from a job [ she] truly

loved and felt [    she]   was    good at[,]"   though this did not cause her to visit any

therapists   or    counselors,     seek   medical     treatment,   or   obtain   any   medication.


Though plaintiff states and recounts in her deposition a number of allegedly unkind

interactions and statements made to her by subordinates and co- workers, the only

stated adverse effect of her termination specifically by defendants is that she "              was




up throughout the night crying, upset."               In fact, when expressly asked whether

 any person in a supervisory role [] directly harassed [ her],"           plaintiff responded, "   I


don' t know —or      I really don' t recall, not that I don' t know."


                                                 15
      Based upon our de novo review of the writ application, and noting the lack

of any Opposition by plaintiff concerning her claim of intentional infliction of

emotional distress, we find that plaintiff has not shown that defendants'      conduct




was extreme or outrageous to a degree calculated to cause severe emotional


distress to a person of ordinary sensibilities, or that defendants desired to inflict

severe emotional distress or that severe emotional distress would be certain or


substantially certain to result from their conduct.   See White, 585 So. 2d at 1211.


                                   CONCLUSION


      For the foregoing reasons, we grant the writ and reverse the district court' s

October 22, 2021 judgment.     Accordingly, summary judgment is entered in favor

of defendants, the State of Louisiana, through the Department of Veterans Affairs,


and David LaCerte, dismissing the claims of plaintiff, Charlie A. Campbell Kelly,

against defendants with prejudice.


      WRIT      GRANTED.         JUDGMENT         REVERSED         AND    SUMMARY
      JUDGMENT RENDERED.




                                           16